Citation Nr: 1638675	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO. 11-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acne disorder (skin disability).

2. Entitlement to service connection for glaucoma (eye disorder).

3. Entitlement to service connection for a sleep disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984 and from December 2003 to March 2005. The record shows additional service in the Army National Guard from October 1989 to October 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

These matters were previously before the Board in April 2014 when the Board remanded them for additional procedural and evidentiary development. There was substantial compliance with the Board's remand directives for the skin and sleep disability claims. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before the undersigned Veterans Law Judge via videoconference in a March 2012 Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

Additional private and VA medical evidence, as well as service personnel and treatment records from the Veteran's Army National Guard duty period, have been associated with the claims file after the issuance of the last supplemental statement of the case (SSOC); however, the Veteran waived his right to have the RO consider this evidence prior to a Board decision. See June 2016 waiver. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of the Veteran's case should consider the electronic record.

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his skin disability is etiologically related to his military service.

2. After affording the Veteran the benefit of the doubt, his sleep disability is etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

2. The criteria for service connection for a sleep disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claims are granted by this decision, any error related to the VCAA with respect to these claims is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation. 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1). As the Veteran's DD-214 shows that he served in the Southwest Asia Theater of operations in 2004 and 2005, these provisions apply to him.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection." 38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." 38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders. See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Skin Disability

The Veteran contends that his current disability was caused by his military service in Iraq and Kuwait between 2003 and 2005. Specifically, he alleges that his current skin symptoms stem from and exposure in Iraq and Kuwait.

The Veteran was diagnosed with dermatitis, acneiform rash, and pseudofolliculitis during a May 2014 VA examination. The examiner noted that the Veteran was treated with antihistamines, topical corticosteroids, and other topical medications in the previous year. The examiner opined that the Veteran's current skin disability was less likely than not incurred in or caused by his military service in the Middle East because he was first diagnosed with and treated for these skin symptoms in February 2007 and the symptoms were not caused by sandstorms in the Middle East. 

A private doctor opined in December 2008 that the Veteran's dermatological symptoms began in the Middle East and that the exact nature of these symptoms is unknown. 

After weighing the probative value of the competent evidence, and after affording the Veteran the benefit of the doubt, his skin disability is etiologically related to his military service. Specifically, the probative value of the VA examiner's opinion that the current skin disability was not caused by military service because it was diagnosed and treated in February 2007 is diminished by an April 2005 VA treatment record. This record was authored within five weeks of the Veteran's separation from military service. It showed that the Veteran had skin irritation on the bilateral upper extremities. The Veteran's medical history included some itchy maculopapular lesions on his arms since he was in Iraq and hyperpigmentation. The VA physician noted the presence of three-to-five millimeter hyperpigmented maculopapular lesions that were healing on both upper arms and provided a diagnosis of contact dermatitis.

The Veteran has continuously asserted that his skin symptoms onset during military service in the Middle East and that they have continued since that time. He is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). While symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, the medical evidence also shows that his skin symptoms have been present since at least April 2005. See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Additionally, signs or symptoms involving skin qualify for presumptive service connection for undiagnosed illnesses resulting from service in the Persian Gulf. See 38 C.F.R. § 3.317(b)(2). Thus, after affording him the benefit of the doubt, the Veteran's skin disability is etiologically related to his military service.

Accordingly, after applying the benefit-of-the-doubt rule, the evidence is at least in equipoise in showing that service connection for a skin disability is warranted. Thus, the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


Sleep Disability

The Veteran has a current sleep disability. Specifically, a VA sleep study shows that he was diagnosed with moderate obstructive sleep apnea syndrome in 2012 and a December 2008 private doctor's letter shows that he was diagnosed with insomnia. 

The Veteran has asserted that his sleep symptoms developed during his active duty service in the Middle East between December 2003 and March 2005 due to developing hypervigilance as part of his duties. He states that these symptoms did not resolve after his discharge from service. His contentions are buttressed by an April 2005 VA urgent care note that showed that he complained of not being able to sleep at night. He told the doctor that he had insomnia. Overall, the objective evidence shows that the Veteran had sleep impairment symptoms from at least five weeks after separation from active duty service. 

Regarding the nexus element of service connection, the claims file includes the Veteran's lay statements, a VA examination report, and several VA and private treatment records in which the etiology of the current sleep disability is discussed. 

In September 2008, the Veteran filed a claim for service connection. He alleged that he was having difficulty sleeping at night, which was affecting his job attendance. In a June 2009 statement, the Veteran contended that his sleep disability was due to the intense periods of alertness required of military police duty. He asserted that his sleep had been severely disturbed since his duty in Iraq, and that a private doctor prescribed him medication for sleep. VA treatment records also show that the Veteran was prescribed sleep medication since April 2011, including zolpidem tartrate tablets. During a March 2012 Board hearing, the Veteran testified that he sought treatment from VA doctors for the sleep disability since separating from service. 

The Board has considered the Veteran's credible and competent statements that his current symptoms began in service and have continued since that time. See Layno, 6 Vet. App. at 469. The Board has also weighed the probative value of the December 2008 private letter against the May 2014 VA examination report. In the December 2008 letter, a private doctor stated that the Veteran had insomnia since his military service and that his history suggested that insomnia began while he was stationed in the Middle East. Additionally, the doctor determined that the exact nature of the insomnia symptoms was unknown. 

The May 2014 VA examiner opined that the Veteran's current disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. This examiner concluded that the sleep disability did not manifest in service and that it was not caused by a sleep rhythm impairment. While the Board has considered the May 2014 VA examiner's opinions, the record shows documented instances of complaints of and treatment for sleep impairment symptoms shortly after separation from service. Additionally, sleep disturbance symptoms, such as the ones that the Veteran has experienced since service, qualify for presumptive service connection for undiagnosed illnesses resulting from Persian Gulf service. See 38 C.F.R. § 3.317(b)(9). Thus, after affording him the benefit of the doubt, his sleep disability is etiologically related to his military service.

Accordingly, after applying the benefit-of-the-doubt rule, the evidence is at least in equipoise in showing that service connection for a sleep disability is warranted. Thus, the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. See Ferenc, 20 Vet. App. at 58.


ORDER

Service connection for a skin disability is granted. 

Service connection for a sleep disability is granted. 


REMAND

The Board must remand the claim of entitlement to service connection for an eye disorder because the May 2014 VA examination report is inadequate. See Barr, 21 Vet. App. at 312; see also Stegall, 11 Vet. App. at 268. The report is inadequate because there is no indication that the examiner considered any of the Veteran's lay contentions or reported history. This report is also inadequate because the rationale provided for the negative nexus opinion is not sufficient to allow the Board to adjudicate the Veteran's claim. Thus, the claim must be returned to the AOJ for an addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records since August 2015 and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE MAY 2014 VA EXAMINER WHO PERFORMED AN EXAMINATION FOR EYE CONDITIONS AND request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current eye disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the May 2014 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

Whether the Veteran's current eye disorders (glaucoma suspect and cataracts) are relate to his military service (January 1981 to January 1984 and December 2003 to March 2005), including during the Gulf War Era. Specifically, the examiner must opine as to whether these current eye disorders manifested in service or are linked to an in-service incident. 

THE EXAMINER MUST COMMENT AND DISCUSS THE LAY CONTENTIONS MADE IN THE RECORD AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*January 1981 eye consultation documenting 20/20 vision without correction and no other eye impairments.

*February 1984 separation examination documenting no eye problems.

*February 2005 Self-Assessment Questionnaire (DD FORM 2796) denying that any medical problems developed during deployment and that he was in excellent health.

*February 2007 VA treatment records noting that the Veteran denied problems with his eyesight.

*September 2008 statement in which the Veteran contended that his eyes were affected by the brightness of the sun during his deployment in Kuwait and Iraq and that he sought treatment for vision problems in service.

*December 2008 private medical opinion by Dr. J.P. finding that the Veteran's eye disorders began during his service in the Middle East.

*December 2008 to March 2010 private medical records documenting treatment for suspected glaucoma as well as symptoms such as tired and irritated eyes and noting that the Veteran reportedly received treatment for light sensitivity while he was in service. 

*June 2009 notice of disagreement stating that the Veteran was issued sunglasses a couple of months after his arrival in Iraq and that his "exposure to intense sunlight and extreme stress" resulted in his present vision impairment.

*June 2010 and August 2010 VA treatment records noting suspect glaucoma and no change in the Veteran's medications.

*July 2011 VA treatment records noting that the Veteran used artificial tears to relieve his symptoms.

*March 2012 hearing testimony stating that the Veteran: had problems with his vision in service; was instructed to wear sun glasses near-continuously in service in order to limit his sun exposure; was diagnosed as having glaucoma and abnormal eye pressure; and, used eye drops to manage his symptoms.

*June 2012 VA treatment records noting no recent changes in the Veteran's vision.

*August 2012 VA treatment records noting that starting in 2010 the Veteran's eyes became progressively red throughout the day and that starting in 2006 his eyes became tired during the afternoon.

*January 2014 VA optometry notes showing treatment for red eyes, suspect glaucoma, and immature cataracts. 

*May 2014 VA examination report showing no indication that the examiner considered any lay statements and an opinion that the Veteran's eye conditions were not due to his time spent in service, but were normally occurring conditions. 

*March 2015 and August 2015 VA optometry clinic notes showing assessments of glaucoma suspect and treatment for this disorder.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the eye disorder claim on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


